Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

Drawing Objection 
The drawings are objected to because:
(1) In Figs.2 and 3, reference numerals “56” and “58” have not been described in the specification.
(2) In Fig.3, reference numeral “18” (the one right below “42”) should read --20--.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Objection to the Specification 
The disclosure is objected to because of the following informalities: 
(1) On page 5, line 12, “channel 22” should read --channel 24--.   
(2) On page 5, lines 21-22, “to be a formed” should read --to be formed--.
(3) On page 6, line 12, “channel 26” should read --channel 24--.
Appropriate correction is required.

Claim Objection 
Claims 3 and 7 are objected to because of the following informalities:  
(1) In claim 3, lines 3 and 6, after “lock”, --,-- should be added.
(2) In claim 7, line 1, after “cover”, --,-- should be added.
(3) In claim 7, line 2, after “frame”, --,-- should be added. 
Appropriate correction is required.

Claim Rejection - 35 U.S.C. 112(b)
1.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


           (1) In claim 4, lines 4 and 9, “said front lock spring” and “said rear lock spring” have no antecedent basis.  It appears claim 4 should depend from claim 2.
 
Claim Rejection - 35 U.S.C. 102(a)(1)  
1.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.       Claims 1-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McHenry et al. (U.S. Patent No. 7,305,769, hereinafter “McHenry”).  
          Regarding claim 1, McHenry discloses an out-the-front knife (10) comprising:
          a handle (12) having a blade channel (20, see Figs.1-2), a slider channel (40,140, see Figs.5 and 10A), and an insert channel (96,128, see Fig.6) interposed between said blade channel (20) and said slider channel (40,140);
          a blade (22) in said blade channel (20, see column 3, lines 55-56), said blade (22) configured to travel along said blade channel (20), wherein when said blade (20) is retracted, said blade (20) is secured within said handle (12) and is housed completely within said handle (12, see Fig.1), and when said blade (22) is extended, said blade (22) is secured within said handle (12) and extends outwardly therefrom (see Fig.2);   

          said blade (22) comprising a blade insert (106,116) configured to contact said firing mechanism (52,200,210, see Figs.7 and 11), said blade insert (106,116) located in said insert channel (96,128, see Fig.6) and configured to travel along said insert channel (96,128); and 
          said firing mechanism (52,200,210) comprising:
             a slider (53, see Fig.6) having a front leg (66) and a rear leg (72),
             a front slider arm (76) that extends into said insert channel (96,128, Fig.6) such that when said blade (22) is in said open position (Figs.9 and 13), said blade insert (106,116) is biased against said front slider arm (76);
            a rear slider arm (78) that extends into said insert channel (96,128, Fig.6) such that when said blade (22) is in said closed position (Figs.7 and 11), said blade insert (106,116) is biased against said rear slider arm (78);
            a blade spring (80,82) that connects said front slider arm (76) to said rear slider arm (78);
            a front lock (202) that extends into said insert channel (96,128, Fig.6) such that when said blade (22) is in said open position, said blade insert (106,116) is pressed against said front lock (202, Fig.13); and
            a rear lock (210) that extends into said insert channel (96,128, Fig.6) such that when said blade (22) is in said closed position, said blade insert (106,116) is pressed against said rear lock (210, Fig.11).

          Regarding claim 2, McHenry shows a front lock spring (220) that biases said front lock (202, see Fig.11) towards said front leg (66); and a rear lock spring (222) that biases said rear lock (210) towards said rear leg (72, see Fig.11).   
          Regarding claim 3, McHenry shows when said blade (22) is in said closed position (Figs.7 and 11), said blade insert (106,116) is in contact with said rear slider arm (78, see Fig.7) and said rear lock (210, see Fig.11), and said blade spring (80,82) applies spring pressure to pull said rear slider arm (78) towards said front slider arm (76); and when said blade (22) is in said open position (Figs.9 and 13), said blade insert (106,116) is in contact with said front slider arm (76, see Fig.9) and said front lock (200, see Fig.13), and said blade spring (80,82) applies spring pressure to pull said front slider (76) towards said rear slider arm (78).  
          Regarding claim 4, when McHenry’s blade (22) is in said open position (Fig.10) and said slider (53) is moved to said closed position (i.e. in the direction of “D” as seen in Fig.10), said front leg (66) contacts said front lock (202, see Fig.14), causes gradual movement of said front lock (202) and the compression of said front lock spring (220), and when said front lock (202) finally moves away from said blade insert (106,116, i.e. in the transition between the open position and the closed position), the spring tension from said blade spring (80,82) on said front slider arm (76) pulls said blade insert (106,116) and said blade (22) to said closed position (Figs.7 and 11), and when McHenry’s blade (22) is in said closed position (Fig.11) and said slider (53) is moved to 
          Regarding claim 5, McHenry shows a button (30) for moving said slider (53) between said open position (Fig.2) and said closed position (Fig.1) for activating said firing mechanism (52,200,210).
          Regarding claim 6, McHenry’s handle (12) comprises a frame (16) and a cover (14, see Fig.1).
          Regarding claim 7, McHenry’s handle (12) comprising a frame (16) and a cover (14, see Fig.1), and said blade channel (20) is formed within said frame (16, see Fig.1), and said slider channel (40) is formed within said cover (14).
          Regarding claim 9, McHenry’s blade insert (106,116) is integral to said blade (22, see Figs.15-16).

Claim Rejection - 35 U.S.C. 103
1.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

2.        Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over McHenry et al. (U.S. Patent No. 7,305,769, hereinafter McHenry”) in view of MacNair et al. (U.S. Patent Application Publication No. 2015/0367520, hereinafter “MacNair”).
          Regarding claim 8, McHenry’s knife as set forth shows all the claimed structure except the blade insert (106/116) is not separately formed and releasably mounted to the blade (22) by screws.
          MacNair teaches it is desirable to separately form an insert (812, see Fig.8) having a harder material than the element (808, see paragraph [0039], lines 1-6) to which the insert (812) is removably attached by screws (see paragraph [0044], lines 1-4 and paragraph [0048], lines 1-6) to allow for replacement when needed (see paragraph [0048], lines 8-10).
          Thus, it would have been obvious to one skilled in the art to modify McHenry by having the insert (106,116) formed of a harder material and removably attached to the blade (22) by screws for the advantages of withstanding wear and allowing replacement as taught by MacNair.     

Indication of Allowable Subject Matter
          Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
         Claim 10 contains allowable subject matter.  The most relevant reference McHenry (see the above rejection under 35 U.S.C. 102) shows the front lock (202) and curved (see Fig.13) for contacting the front leg (66) and the rear leg (72) in said open position and closed position, respectively, for causing gradual movement of said front lock (202) and said rear lock (210) away from said blade insert (106,116), respectively.  There is no teaching or motivation to make McHenry’s font leg (66) and rear leg (72) curved as required by claim 10.      

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724